I concur in the judgment but add a few words to emphasize a point of controversy which could have been avoided.
The trial court expanded unnecessarily on the statutory definition of "reasonable doubt". The expansion was worse than needless. It laid the groundwork for an additional assignment of error. Moreover, it is my view, unlike that of the majority, that the "firmly convinced" addendum came perilously close to misstating the appropriate quantum of proof.
All of this could have been avoided by no expansion at all. This would have certainly constituted the "`* * * extreme care not to prejudice either party * * *'" advocated by the Supreme Court in State v. Sargent (1975), 41 Ohio St.2d 85, 90. *Page 182